Case: 20-20270     Document: 00515904732         Page: 1     Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 17, 2021
                                  No. 20-20270
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Isaiah Mykal-Lewis Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-468-1


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Isaiah Mykal-Lewis Wilson pleaded guilty to a one-count information,
   which alleged that he forcibly assaulted, resisted, opposed, impeded,
   intimidated, and interfered with A.H., a federal employee of the U.S. Postal
   Service, while she was engaged in the performance of her official duties, in
   violation of 18 U.S.C. § 111(a). On appeal, Wilson challenges the sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20270     Document: 00515904732            Page: 2   Date Filed: 06/17/2021




                                     No. 20-20270


   imposed by the district court following his guilty plea. For the reasons that
   follow, we AFFIRM.
                                          I.
          According to the presentence report, on May 30, 2019, A.H., a federal
   employee of the U.S. Postal Service, bent over to place a package in a mailbox
   and “felt the right side of her pants being pulled down.” When A.H. tried to
   turn around, Wilson, whose pants were down, held her neck in a chokehold.
   A.H. reported that “she could feel [Wilson] trying to penetrate her from
   behind.” A.H. struggled with Wilson to try to get away and said “Call 911”
   into her Bluetooth headset, thinking it would connect her with the police.
   Wilson then fled the scene, at which point A.H. reported the incident by
   calling 911 and her supervisor.
          At sentencing, over Wilson’s objection, the district court applied
   § 2A2.2, the aggravated assault Guideline. As such, once the two-level
   deduction for acceptance of responsibility was applied, Wilson’s total offense
   level was twelve. With a criminal history category of I, the advisory
   Guidelines range was ten to twelve months of imprisonment. The statutory
   maximum was twelve months of imprisonment, and after considering the
   Guidelines, the 18 U.S.C. § 3553(a) factors, the victim statement, and
   Wilson’s previous criminal record, the district court sentenced him to twelve
   months of imprisonment followed by a one-year term of supervised release.
   Wilson timely appealed, arguing that § 2A2.2 should not apply because his
   conduct did not constitute aggravated assault.
                                         II.
          “We review the district court’s application and interpretation of the
   [S]entencing [G]uidelines de novo and its factual findings for clear error.”
   United States v. Gonzalez–Terrazas, 529 F.3d 293, 296 (5th Cir. 2008). “A




                                          2
Case: 20-20270        Document: 00515904732              Page: 3      Date Filed: 06/17/2021




                                         No. 20-20270


   factual finding is not clearly erroneous if it is plausible in light of the record
   read as a whole.” United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).
                                              III.
           At bottom, this appeal is about whether the district court clearly erred
   in determining that Wilson’s relevant conduct constituted an aggravated
   assault.1 Specifically, did Wilson’s relevant conduct evidence an intent to
   commit another felony during the course of a felonious assault? See United
   States v. Robles, 557 F. App’x 355, 357 (5th Cir. 2014) (citing United States v.
   Goynes, 175 F.3d 350, 353 (5th Cir. 1999)). Because the district court’s
   determination that Wilson intended to commit another felony during the
   course of a felonious assault was not clearly erroneous, we must affirm.
           Although Wilson contends, as he did before the district court, that his
   conduct cannot constitute “aggravated assault” because he pleaded guilty to
   a misdemeanor under 18 § U.S.C. 111,2 Wilson’s argument suffers from a
   fatal defect. Namely, Wilson focuses on his charged conduct instead of his
   relevant conduct. As discussed below, neither caselaw nor the Guidelines
   support doing so.
           Of course, Wilson’s charged conduct is the starting place for
   determining his Guidelines range, and he is correct that the initial Guideline
   we are pointed to is not § 2A2.2 but rather is § 2A2.4, the Guideline for


           1
             The comments to § 2A2.2, as relevant here, define “aggravated assault” as “a
   felonious assault that involved . . . an intent to commit another felony.”
           2
             In other words, by pleading guilty to a misdemeanor, Wilson contends that his
   conduct cannot constitute a “felonious assault that involved . . . an intent to commit
   another felony” as the comments to § 2A2.2 define “aggravated assault.” Instead, he
   argues that his base offense level should have been determined by applying § 2A2.4
   (“Obstructing or Impeding Officers”). According to Wilson, applying § 2A2.4 would have
   resulted in a base offense level of ten and an advisory Guidelines range of eight to twelve
   months instead of ten to twelve months.




                                               3
Case: 20-20270      Document: 00515904732           Page: 4     Date Filed: 06/17/2021




                                     No. 20-20270


   obstructing or impeding officers. See U.S.S.G. §§ 1B1.1, 1B1.2. But within
   § 2A2.4 is a cross-reference that provides that if the defendant is convicted
   under 18 § U.S.C. 111, as Wilson was, and the conduct constituted
   aggravated assault, then the district court should apply § 2A2.2. See U.S.S.G.
   § 2A2.4(c)(1).
          Importantly, “in determining the applicability under § 2A2.4(c)(1) of
   § 2A2.2, the district court is not limited to considering the conduct of the
   offense of conviction, but also may consider the defendant’s ‘underlying
   conduct’ or . . . the ‘relevant’ conduct.” Robles, 557 F. App’x at 357 (quoting
   United States v. Street, 66 F.3d 969, 979 (8th Cir. 1995)); see also United States
   v. Padilla, 961 F.2d 322, 325–27 (2d Cir. 1992) (emphasizing that the district
   court must consider “actual conduct” in determining the Guidelines range);
   United States v. Gonzales, 996 F.2d 88, 93 (5th Cir. 1993) (citing United States
   v. Padilla favorably for the proposition that the district court considers
   relevant conduct in determining the Guidelines range). Indeed, the
   Guidelines say as much. See U.S.S.G. § 1B1.3 (explaining that “cross
   references . . . shall be determined on the basis of . . . all acts and omissions
   committed, aided, abetted, counseled, commanded, induced, procured, or
   willfully caused by the defendant”).
          With the understanding, then, that the district court must consider
   Wilson’s relevant conduct in determining whether Wilson’s conduct
   constituted an aggravated assault, we now turn to whether the district court’s
   factual findings on that score were clearly erroneous. And in so reviewing the
   district court’s findings, we note that we have previously explained that
   “although there is some overlap between § 2A2.2 and § 2A2.4, the logical
   conclusion is that § 2A2.4 is meant to apply to possession of weapons and
   verbal threats, while § 2A2.2. is meant to apply to something more.” United
   States v. Hooker, 997 F.2d 67, 75 (5th Cir. 1993).




                                           4
Case: 20-20270         Document: 00515904732              Page: 5       Date Filed: 06/17/2021




                                          No. 20-20270


           In this case, the district court found that Wilson made physical contact
   with A.H. and then attempted to penetrate her from behind while his pants
   were down. And indeed, although Wilson initially provided investigators
   with a different story, he acknowledged that his interactions with A.H. were
   “sensual or sexual in nature,” and subsequently pleaded guilty to
   approaching A.H. and pulling down her pants while standing right behind
   her, at which point a struggle ensued.
           Against that backdrop, Wilson’s conduct, which was not an instance
   of a mere verbal threat but rather included pulling down his pants and
   attempting to penetrate A.H. from behind, constitutes “something more,”
   thereby implicating § 2A2.2. Id. In other words, notwithstanding Wilson’s
   guilty plea to a misdemeanor charge, the district court did not clearly err in
   determining that Wilson’s relevant conduct constituted an aggravated
   assault—in this case, a felonious assault with the intent to commit another
   felony (sexual assault).3 See United States v. Cozzi, 613 F.3d 725, 734 (7th Cir.
   2010) (explaining that where a defendant acknowledged in his federal plea
   that he hit the victim with a dangerous weapon, the defendant could “make
   no serious argument that the conduct to which he pled guilty [did] not
   constitute felonious assault, his bargain in state court [where he pled guilty
   to a misdemeanor] notwithstanding”); cf. United States v. Siler, 734 F.3d
   1290, 1297 (11th Cir. 2013) (noting that even if the defendant had been
   charged with “what would have been—in the absence of the use of a deadly
   or dangerous weapon—a misdemeanor offense under § 111(a), his use of a


           3
             In Texas, sexual assault is a felony. TEX. PENAL CODE § 22.011(f). Under Tex.
   Penal Code § 22.011(a), “a person commits [such] an offense if the
   person . . . knowingly . . . causes the penetration of the anus or sexual organ of another
   person by any means, without that person’s consent . . . or causes the sexual organ of
   another person, without that person’s consent, to contact the . . . sexual organ of . . . the
   actor.”




                                                5
Case: 20-20270      Document: 00515904732           Page: 6    Date Filed: 06/17/2021




                                     No. 20-20270


   deadly or dangerous weapon during that offense transformed his act from a
   misdemeanor offense . . . to a felony offense . . .”).
          Accordingly, the district court did not clearly err in its factual finding
   that Wilson’s relevant conduct constituted a felonious assault with intent to
   commit another felony, and the application of § 2A2.2 was proper.
                                         IV.
          For the foregoing reasons, we AFFIRM.




                                          6